PER CURIAM.
Only one point raised by the appellant requires discussion. On April 24, 1943 the appellant was classified by his local board as a conscientious objector and placed in Class 4-E. He was given notice of this classification. By a notice dated June 7, 1943 the board ordered him to report for a physical examination on June 18, 1943. He failed to report at the time specified. Thereafter, a notice of suspected delinquency was sent to him. As a result of this notice he appeared at the board’s office on June 25, 1943 and stated that he would not submit to a physical examination as required. He now contends that he was not delinquent since he did report, albeit after the date specified, and that therefore he did not fail to perform any duty imposed upon him by the Selective Training and Service Act of 1940, 54 Stat. 885, 50 U.S.C.A.Appendix, §§ 301-318. We cannot agree. The appellant reported to his board only in order to state that he would not comply with the board’s order. His delinquency was plain.
The judgment of the court below is affirmed upon the decision of the Supreme Court in the case of Nick Falbo v. United States, 64 S.Ct. 346.